Citation Nr: 1707909	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1959 to September 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a March 2015 rating decision, the RO granted service connection for hepatitis C and assigned a 20 percent rating effective September 26, 2011.  Although the Veteran disagreed with the rating assigned for his hepatitis C disability in October 2016, this notice of disagreement was not timely.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).  Accordingly, that issue is not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for a higher rating in excess of 30 percent for the Veteran's GERD disability, the Board notes that a review of the evidence of record since the last April 2015 statement of the case (SOC) demonstrates that new evidence has been associated with the claims file.  Specifically, VA obtained an examination in July 2016 which addressed the severity of the Veteran's GERD disability.  Further, VA treatment records dated from July to August 2016 have also been associated with the claims file.  A supplemental statement of the case (SSOC) must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.31 (2016).  

The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration).  As noted above, this provision only applies to evidence submitted by the Veteran.  Therefore, the issue of entitlement to a higher rating in excess of 30 percent for the Veteran's GERD disability must be remanded to allow for AOJ consideration of the July 2016 VA examination and VA treatment records.

Further, in a September 2016 rating decision, the RO denied service connection for prostate cancer.  Thereafter, in October 2016, the Veteran filed a notice of disagreement with the RO's findings; however, a review of the record reveals that the Veteran has not been issued a Statement of the Case.  As such, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case to the Veteran concerning the claim for service connection for prostate cancer, to include as due to herbicide exposure.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Issue an SSOC as to the issue of entitlement to a higher rating in excess of 30 percent for the Veteran's GERD disability that includes consideration of the July 2016 VA examination and any other evidence that has been received since the April 2015 SOC, to include VA treatment records.  If the benefit sought on appeal is not granted and after the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

